Issuer Free Writing Prospectus, Dated March 16, 2011 Filed Pursuant to Rule 433 Relating to the Preliminary Prospectus Supplement Dated March 9, 2011 and Registration Statement No. 333-169651 400,000 Shares Magnum Hunter Resources Corporation 8.0% Series D Cumulative Preferred Stock March 16, 2011 This issuer free writing prospectus is being filed pursuant to Rule 433 of the Securities Act of 1933, as amended, and relates to the preliminary prospectus supplement filed by Magnum Hunter Resources Corporation (the “Company”) with the Securities and Exchange Commission on March 9, 2011 and the Company’s Registration Statement (File No. 333-169651).This issuer free writing prospectus sets forth the final pricing information related to the offering of the Company’s 8.0% Series D Cumulative Preferred Stock, including the final size of the offering, which is 400,000 shares of 8.0% Series D Cumulative Preferred Stock. PRICING TERM SHEET Issuer: Magnum Hunter Resources Corporation, a Delaware corporation Securities: 8.0% Series D Cumulative Preferred Stock Offering Size: 400,000Shares Best Efforts: The underwriters are selling the shares of 8.0% Series D Cumulative Preferred Stock on a “best efforts” basis and are not required to sell any specific number or dollar amount of securities, but will use their best efforts to sell the securities offered in the prospectus supplement Ticker/Exchange: Anticipated to be MHR.PR.D / NYSE Amex Amount: Public Offering Price: $47.00per Share Liquidation Preference: $50.00 per Share Stated Dividend Rate: 8.0%, payable monthly Equivalent Annual Payment at Stated Rate: $4.00 per Share Penalty Dividend Rate: 10.0% Equivalent Annual Payment at Penalty Rate: $5.00 per Share Dividend Dates: The last day of each month, except for the March 2011 partial dividend payment which will be paid at the end of April 2011 First Dividend Payment Date: At the end of April 2011 First Optional Call Date: March 21, 2014, unless subject to a special redemption upon a Change of Ownership or Control, in which case securities are redeemable at any point within 90 days from such Change of Ownership or Control, as described in the prospectus supplement Voting Rights: At all times with respect to material changes to the terms of the Shares; in addition, during the pendency of a penalty dividend period (resulting from the failure to pay dividends or maintain the listing of the Shares), the right to elect two directors, as described in the prospectus supplement Maturity: None (perpetual, subject to discretionary redemption by us after March 21, 2014) Underwriting Commissions: Per Share Proceeds to Issuer: $44.65per Share or an aggregate of approximately $17.9 million Aggregate Proceeds to Issuer: We will receive net proceeds of approximately $17.6 million from our sale of 400,000Shares of preferred stock in this offering, after deducting the underwriting commissions and $250,000 estimated offering expenses payable by us Use of Proceeds: We intend to use the net proceeds from this offering for capital expenditures, working capital, acquisitions, directly or indirectly, of oil and natural gas properties, repayment or refinancing of indebtedness, investments in our subsidiaries, or general corporate purposes, which may include among other things redeeming a portion of our outstanding equity interests.Pending any specific application, we may initially invest funds in short-term marketable securities or apply them to the reduction of short-term indebtedness. Trade Date: March 16, 2011 Settlement Date: March 21, 2011 Joint Book Running Managers: Wunderlich Securities, Inc. and McNicoll, Lewis & Vlak LLC THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEBSITE AT WWW.SEC.GOV OR BY WRITTEN REQUEST TO MAGNUM HUNTER RESOURCES CORPORATION, , SUITE 650, HOUSTON, TEXAS 77056. ALTERNATIVELY, THE ISSUER, UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING TOLL-FREE 1-800-726-0557. 2
